275 S.W.2d 816 (1955)
Ex parte Ralph O. LUCAS.
No. 27509.
Court of Criminal Appeals of Texas.
March 2, 1955.
Ruff P. Wall, Carthage, for appellant.
Leon Douglas, State's Atty., Austin, for the State.
MORRISON, Presiding Judge.
Relator, an inmate of the Texas Prison System, seeks his release for the following reason.
The record before us reflects that relator was on September 12, 1947, convicted in cause No. 58523 in the Criminal District Court of Harris County and his punishment assessed at 10 years. On May 14, 1948, relator was convicted in cause No. 58518 in the Criminal District Court No. 2 of Harris County and his punishment assessed at 10 years. The sentence in 58518 contained the following order: "* * * and this sentence shall begin when the sentence in cause No. 58523 from Harris County shall cease to operate."
We had almost the identical situation before this Court recently in Ex parte McFarland, Tex.Cr.App., 274 S.W.2d 71, in which we said, "Since cause No. 55423 was in a different court, this cumulation is ineffective."
Relator has furnished this Court with a certificate from the Texas Prison System showing that he has credit for time served in excess of 10 years and he is therefore entitled to be discharged.
It is so ordered.